Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 3-25 have been canceled. Claims 1 and 2 remain pending. 
Election/Restrictions
Applicants elected Group I, claims 1-16, without traverse in the reply filed on 7-13-20. The restriction was withdrawn with a caveat: claim 17 (Group II) was so indefinite that it may have been patentably distinct from Group I. The issue is now moot, however, because claims 17-25 have been canceled. 

Applicant's arguments filed 9-13-21 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1 and 2 remain under consideration.
Claim Rejections - 35 USC § 102
A) Claims 1 and 2 remain rejected under 35 U.S.C. 102a1 as being anticipated by Khatib (7807361). 
Khatib produced offspring from an individual by estimating the standard deviation of the predicted transmitting ability (PTA) of Holstein semen (“Phenotypic data” col. 11, lines 31-57; “Data semen samples”, col. 22, line 61; col. 23, Table 7). Pg 3, lines 10-15, indicate the calculation may be based on results from eggs or sperm. Specifically, the UTMP polymorphism for improved milk production (col. 2, lines 1-10; col. 5, lines 57-66) 
“One embodiment of a genotyping method of the invention involves examining both copies of the genes or coding sequences listed in Table 1, or a fragment thereof, to identify the nucleotide pair at one or more polymorphic sites listed in Table I in the two copies to assign a genotype to the individual. In some embodiments, "examining a gene" may include examining one or more of: DNA containing the gene, mRNA transcripts thereof, or cDNA copies thereof. As will be readily understood by the skilled artisan, the two "copies" of a gene, mRNA or cDNA, or fragment thereof in an individual may be the same allele ("homozygous") or may be different alleles ("heterozygous")(col. 9, lines 3-20). 
“Preferably, individuals carrying at least one of SNPs 1, 2, 3 or 4 are selected. Preferably, these individuals are homozygous with regard to the SNP. For example, the individual is homozygous with regard to position 1296 (SNP1) of the UTMP gene and has a G at the position, or homozygous with regard to position 213 of the STAT 1 coding sequence and has a C at the position, or homozygous with regard to position 8514 of the OPN gene and has a C at the position, or homozygous with regard to position 1070 of the OLR1 coding sequence and has a C at the position (col. 9, lines 36-49). These two quotes by Khatib about making calculations based on the individual is equivalent to “from an individual” as required in line 4 of claim 1. 
This is equivalent to estimating a distribution or a standard deviation of i) breeding values or ii) predicted transmitting abilities (PTAs) of gametes from an individual using estimates of linkage disequilibrium for one or more genetic markers or genes in the population; selecting the individual for breeding based on the estimated distribution or estimated standard deviation of breeding values or PTAs of the gametes; 
Claim 2 has been required because Khatib “selected individuals” based on their PTAs. 
Response to arguments
Applicants point to the Declaration filed 9-13-21 without making any arguments. Applicants’ arguments are not existent. 
The Declaration filed 9-13-21 states none of the references teach the method claimed (para 11). The Declaration is not persuasive because this is a matter of legal claim interpretation. 
The Declaration states the reference did not teach using gametes from an individual (para 11). The Declaration is not persuasive. There is no other source of gametes that from an individual. 
The Declaration states the reference did not teach using the “width of the distribution of breeding values of its gametes” as required in applicants’ invention. Instead, the Declaration asserts the reference is limited to selecting animals basaed on its own breeding value or PTA (para 13-16). The Declaraion is not persuasive because Khatib predicted transmitting ability (PTA) of Holstein semen (“Phenotypic data” col. 11, lines 31-57; “Data semen samples”, col. 22, line 61; col. 23, Table 7).
The Declarant appears to be saying Khatib is limited to making calculations based on pooled samples. The Declaration is not persuasive. Col. 9, lines 3-20; and col. 9, lines 36-49 discuss making calculations based on the individual which is equivalent to “from an individual” as required in line 4 of claim 1.  

Blott described “Refining the map position” in col. 19, lines 13-66, which required “use of a haplotype based test for association” (line 14) and “combined linkage and LD [linkage disequilibrium] analysis” (line 44). 
Fig. 4 shows the frequency distribution of GHR SNP haplotypes which is equivalent to “estimating a distribution” of breeding values or PTA as required in claim 1. “distribution” calculations are throughout Blott (DETX59, 73, 96, 100,
Hypothesis: the marker haplotypes flanking the Q allele in the segregating sires might well be in linkage disequilibrium with the same “Q” alleles in the general population as well” (lines 21-24). Test: measure “the effect on protein percentage of the sire haplotypes in the general population using the haplotype based test for associate described in Materials & Methods above” (lines 24-27). The “Test for association” in col. 9, lines 25-35, requires performing “predicted transmission ability” (lines 29-30). This is equivalent to the estimating PTA of gametes as required in step i) of claim 1. 
Lines 44-66 go on to describe how to confirm the results using linkage disequilibrium. This is equivalent to using “population-wide estimates of linkage disequilibrium” as required in step i) of claim 1.  
Bulls were selected and used as “sires” to obtain offspring as discussed in the “Refining the map position” which is equivalent to selecting an individual for breeding based on breeding values or PTAs of the gametes as required in step ii) and breeding and producing offspring as required in steps c) and d). 

Response to arguments
Applicants’ arguments and the Declaration are not persuasive for reasons set forth above. The Declaration discusses Blott in paragraph 18; however, the discussion is circular and does not rise to the level of an argument. In particular, the declaration states amended claim 1 comprises a method of esteimating the distribution, or standard deviation of breeding values or PTAs, not for estimating the TPAs of gametes themselves. However, Fig. 4 shows the frequency distribution of GHR SNP haplotypes which is equivalent to “estimating a distribution” of breeding values or PTA as required in claim 1. “distribution” calculations are throughout Blott (DETX59, 73, 96, 100) which is estimating a distribution of breeding values/PTAs as required in claim 1. 

C) Claims 1-2 remain rejected under 35 U.S.C. 102a1 as being anticipated by Medrano (8551703). 
Medrano described evaluating the PTA for various genes (col. 2, lines 40-66; col. 15, line 23, through col. 18, line 30; col. 19, lines 10-35) in combination with disequilibrium calculations (col. 25, lines 34-45). This is equivalent to the estimating PTA and LD of gametes as required in step i) of claim 1. 
Claim 2 has been required because Medrano “selected individuals” based on their PTAs. 
Response to arguments


Claim Rejections - 35 USC § 112
Claims 1-2 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Assumptions
It is assumed a “predicted transmitting abilities” (PTA) calculation has art recognized definitions within the realm of statistics, ergo it is assumed that those definitions establish the metes and bounds of the phrase. 
It is assumed a “linkage disequilibrium” (LD) calculation has art recognized definitions within the realm of statistics, ergo it is assumed that those definitions establish the metes and bounds of the phrase. 

Rejections
A) Claim 1 remains indefinite because the metes and bounds of “breeding values” are unclear. It is unclear if the phrase is limited to statistical calculations or if it encompasses breeding morays and ethics. If the phrase is limited to statistical calculations, the metes and bounds of the statistical calculations encompassed by the phrase cannot be determined. Garrick (2009) and pg 9 define the phrase “estimated breeding value”; however, claim 1 requires “estimating a distribution or standard deviation [SD] of i) breeding values”. The claim does not clearly set forth determining an “estimated breed value” (EBV) of an individual or using the EBV calculation ĝi = zi û. Assuming the “estimating” step refers to estimating the distribution or SD of a plurality of “EBV”, it cannot be determined how to do so because the EBV calculation on pg 9 is for an individual - it is unclear how to apply the “estimated breeding value of individual i” to “gametes” individually, as a population of gametes from one individual, or as a population of gametes from a pool of individuals. If the method relates to estimating the distribution or SD of a plurality of gametes from one individual, then it is unclear how it differs from performing the EBV calculation using non-gamete tissue from the animal. Moreover, the second step of claim 1 requires selecting an individual based on the estimated distribution or SD of the “breeding values”; the second step does not require selecting an individual based on the well-known calculation of “estimated breeding value” described by Garrick (2009) or provided on pg 9. Accordingly, those of skill would 
B) It is unclear how the phrase “using population-wide estimates of” further limits the linkage disequilibrium calculation in claim 1. It appears the LD calculation MUST be based on a population; therefore, if the phrase further limits the type of LD calculation, then the metes and bounds of the subset of types of LD calculations cannot be determined. It is unclear how “using population-wide estimates” further limits the “estimating” calculation. If applicants are attempting to say the claim requires an active step of estimating the linkage distribution for a genetic marker in a population of animals, much clarification is required. First, the step should be clearly set forth. Second, it is unclear how the step of estimating the linkage distribution for a genetic marker in a population of animals further limits estimating the distribution or SD of breeding values or PTAs. Regardless, it is unclear how the concept of estimating linkage equilibrium of a genetic marker within a population further limits the “estimating” of distributions or SD of breeding values or PTAs. 
C) Claim 1 is indefinite because the “selecting” step is unclear because the phrase encompasses selecting estimated SDs having any change as compared to an average SD, if the phrase encompasses selecting estimated SDs above or below the average, or if the phrase is limited to selecting estimated SDs above the average SD, specifically by a certain amount. It is unclear whether applicants are selecting an EBV described on pg 9 or a “vector of probabilities to exceed a certain breeding value threshold for every sire dam combination” described on pg 40 in Example 2. If applicants are selecting a “vector of probabilities” that exceed “a certain breeding value 
Response to arguments
Applicants’ arguments do not address these rejections. 

Written Description
Claims 1-2 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification does not provide adequate written description for calculating the breeding value or PTA of any animal based on any marker(s) or gene(s) using linkage disequilibrium as broadly encompassed by claims 1. Example 1 (pg 31) suggests using genomic SNP data to calculate the “standard deviations in the gametes of all individuals” in Fig. 3 (last paragraph of pg 31). However, the specification does not teach the starting SNP data or how the data was used in a “breeding value” or PTA calculation, specifically in context of an LD calculation as required in claims 1. Fig. 3 shows “cheese merit”, DPR, Fat, future inbreeding, et al. curves without disclosing basis for the calculation or how the grafts were calculated. Furthermore, the specification does not teach how to select individuals using the data in Fig. 3 which appear to be limited to SNP data from a population of Holsteins. Fig. 4A-4J show curves for each 
Example 2 (pg 40) describes “optimization using estimates of gamete variances in a mating program” but does not appear to relate to “estimating distribution or standard deviation of” breeding values or PTAs as required in claim 1 or to the “estimated breeding value” of an individual as described on pg 9. Pg 40 describes the calculation as: “f(x) = c’x, where c is a vector of probabilities to exceed a certain breeding value threshold for every sire dam combination. Hence, given n sires of potential sires and n Dams dams, the length of the vector c is n sires x n Dams- x is a vector of integers representing the total number of matings per sire-dam combination. In addition to the objective function, such a linear program will always have a series of linear constraints on the variables, which can be formalized as: Ax < b, where A represents a matrix of factors multiplied with and summed over the whole range of x to give b, a vector of limits. E.g. one row of A could consists of all ones to give the total 
Accordingly, applicants fail to provide written description for the data used to perform the method, how to estimate distribution or SD for breeding values, EBVs, or PTAs, or how to select any individual based on a SD calculated for a specific marker, gene, or trait based on that estimated distribution or SD, or any “vector of probabilities” that exceed “a certain breeding value threshold for every sire dam combination” described on pg 40 in Example 2.
An adequate written description of a method of selecting offspring based on calculations  requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the method steps themselves. It is not sufficient to define a method solely by “breeding values” or PTAs or SDs or LD calculations known in the art because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of how to use the data to arrive at “desired” SD for a marker, gene, or trait as compared to the population as a whole. Also, naming calculations generically known to exist, in the absence of knowledge as to how to use SNP data to perform those calculations is not a Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)). 
Response to arguments
Applicants point to paragraph 22 of the Declaration which is not persuasive. The discussion in paragraph 22 does not rise to the level of a legal argument. The rejection is based on claim interpretation and the teachings of Medrano, not the narrow limitations discussed in paragraph 22. 

Conclusion
No claim is allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wiggans (J. Dairy Sci, 2011, Vol. 94, pg 6188-6193) estimated the standard deviation of PTA in cattle using a population of cattle (paragraph bridging col. 1-2 on pg 6189) but does not mention linkage disequilibrium. 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632